DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lead line for lower shoulder 74 is pointing to the incorrect element in Figs. 4 and 6. 
The drawings are objected to because the reduced diameter clearance path 76 is pointing to the incorrect element in Fig. 6. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is ambiguous and confusing and is rendered indefinite.  Claim 5 states “an annular gap between the flow tube and the wiper is at least 10 mm along the clearance paths”. Examiner contends this limitation does not have metes and bounds.  Examiner contends  this limitation is an open-ended range.  Basically, applicant is stating the minimum gap is 10 mm but the largest gap is infinity. Examiner contends this limitation does not have metes and bounds and therefore is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dusterhoft et al. WO 2020/242446 (Dusterhoft).

    PNG
    media_image1.png
    272
    462
    media_image1.png
    Greyscale

Regarding claim 1, Dusterhoft discloses a subsurface safety valve (16), comprising: a tool body (14a, 14d, 14e) positionable in a wellbore (10) and having an upper end (14a) for coupling to a tubing string, a lower end (14e), and a through bore (illustrated in Fig. 1B) between the upper and lower ends for conveying fluid; a valve closure element (22) coupled to the lower end of the tool body and moveable between an open position and a closed position; a flow tube (20) disposed in the tool body and axially moveable between a first axial position putting the valve closure element in the open position and a second axial position allowing the valve closure element to move to the closed position, the flow tube including an interior flow bore for conveying the fluid from the tubing string (illustrated in Figs. 1A-1B; Par. [0017]); and an external flow tube profile (labeled in Fig. 3B above) formed on the flow tube (20) including an upper shoulder (labeled in Fig. 3B above) for engagement with a wiper (25, in Fig. 3) in the first axial position, a lower shoulder  (labeled in Fig. 3B above) for engagement with the wiper (25, in Fig. 3B) in the second axial position, and a clearance path (labeled in Fig. 3B above) between the upper and lower shoulders for allowing viscous flow past the wiper when the flow tube is in-between the first and second axial positions. (Par. [0017-0019]; Figs. 3A-3B). Examiner contends the gasket (24b or 25), depending on the figure, will be able to function as a wiper since the opening prong 20 slides through the valve seat 24a and gasket 24b. (Par. [0017]). The gasket 24b will be able to contact and wipe the opening prong 20 while removing debris on certain  outer surface of the outing prong including the upper and lower shoulders.
Regarding claims 2 and 14, Dusterhoft discloses the clearance path comprises a plurality of axially-extending, circumferentially-spaced channels (72) along the external flow tube profile between the upper and lower shoulders. (Fig. 6).
Regarding claims 4 and 16, Dusterhoft discloses the clearance path comprises (labeled in Fig. 3B above) a continuous, reduced-diameter portion between the upper and lower shoulders. (Figs. 3A-3B).


    PNG
    media_image2.png
    504
    674
    media_image2.png
    Greyscale

Regarding claim 6, Dusterhoft discloses a flow tube extension (examiner contends the section with the slots can be considered a flow tub extension in Fig 7) extending from the flow tube (20); an upper shoulder (labeled in Fig. 6 above) along the flow tube extension defining the upper shoulder; and a lower shoulder (labeled in Fig. 6 above) along the flow tube extension defining the lower shoulder. (Fig. 7).
Regarding claim 7, Dusterhoft discloses the valve closure element (22) comprises a flapper (22) pivotable to an open position in response to positioning of the flow tube (20) in the first axial position and to a closed position in response to positioning of the flow tube in the second axial position. (Par. [0017]; Figs. 1A-1B).
Regarding claim 8, Dusterhoft discloses the tool body (14a, 14d, 14e) comprises a top sub (14a) and a bottom sub (14e) for releasably coupling the tool body to a completion string. (Fig. 1A).
Regarding claim 9, Dusterhoft discloses the flow tube (20) comprises a flow tube extension (examiner contends the section with the slots can be considered a flow tub extension in Fig 7) on an upper end defining the clearance path of the external flow tube profile, wherein the wiper is positioned in an annulus between the flow tube extension and the tool body. (Fig. 6 above).
Regarding claim 10, Dusterhoft discloses a portion of the flow tube (20) from which the flow tube extension extends is wider (labeled in Fig. 6 above) than the flow tube extension and rides in a wider portion of the tool body than the flow tube extension, with an annular gap defined between the flow tube extension and the wider portion of the tool body when the flow tube is in the first axial position, and wherein the flow tube fills at least a portion of the annular gap when moving to the second axial position to urge trapped fluid out of the annular gap and across the wiper. (see Fig. 6 above).
Regarding claim 11, Dusterhoft discloses the wiper (25, in Fig. 3) comprises a wiper ring (wiper 25 is ring) supported by a wiper seat (the bottom section of seat 24a is considered a seat). (Figs. 2-3).
Regarding claim 12, Dusterhoft discloses a downhole tool actuator (14b), comprising: an actuator body (14c, 14d) disposable in a wellbore and having an upper end (14a) for coupling to a tubing string, a lower end (14e), and a through bore (illustrated in Fig. 1B) between the upper and lower ends for conveying fluid; a flow tube (20) disposed in the actuator body and axially moveable within the actuator body between a first axial position and a second axial position for actuating a downhole tool when coupled to the actuator body, the flow tube including an interior flow bore for conveying fluids through the actuator body (Par. [0017]; Figs. 1A-1B); and an external flow tube profile (labeled in Fig. 3B above) defined on the flow tube (20) including an upper shoulder (labeled in Fig. 3B above) for engagement with a wiper (25, in Fig. 3B) in the first axial position, a lower shoulder (labeled in Fig. 3B above) for engagement with the wiper in the second axial position, and a clearance path (labeled in Fig. 3B above) between the upper and lower shoulders for allowing viscous flow past the wiper when the flow tube is moved between the first and second axial positions. (Par. [0017-0019]; Figs. 3A-3B). Examiner contends the gasket (24b or 25), depending on the figure, will be able to function as a wiper since the opening prong 20 slides through the valve seat 24a and gasket 24b. (Par. [0017]). The gasket 24b will be able to contact and wipe the opening prong 20 while removing debris on certain  outer surface of the outing prong including the upper and lower shoulders.
Regarding claim 13, Dusterhoft discloses a valve (16) including a moveable closure element (22) moveable by the flow tube (20) between an open position and a closed position. (Figs. 1-2).
Regarding claim 17, Dusterhoft discloses a method of operating a downhole tool (16), the method comprising: lowering the downhole tool into a wellbore on a tubing string; flowing a fluid through the tubing string and through a flow tube (20) with the flow tube in a first axial position within a tool body; blocking flow between the flow tube and the tool body with a wiper (25, in Fig. 3B) while in the first axial position (closed position); moving the flow tube (20) from the first axial position to a second axial position to actuate the downhole tool (illustrated in Figs. 1A-1B); and while moving the flow tube to the second axial position, passing fluid (indicated by arrows in Fig. 2A & 7) trapped between the flow tube and the tool body of the downhole tool under the wiper along a reduced-diameter clearance path (labeled in Fig. 3B above) between the flow tube and the tool body (illustrated in Fig. 2A). (Par. [0017-0019]; Figs. 3A-3B).
Regarding claim 18, Dusterhoft discloses the step of passing fluid trapped between the flow tube and a body of the downhole tool under the wiper comprises passing the trapped fluid along a plurality of axially-extending, circumferentially-spaced channels (72) along the flow tube. (Figs. 6-7).
Regarding claim 20, Dusterhoft discloses the step of passing fluid trapped between the flow tube (20) and a body (14d) of the downhole tool under the wiper comprises passing the trapped fluid along a continuous, reduced-diameter portion (labeled in Fig. 3B above) of the flow tube (20). (Figs. 3A-3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dusterhoft.
Regarding claim 5, Dusterhoft discloses an annular gap between the flow tube (20) and the wiper (25, in Fig. 3B) but does not state the gap is at least 10 mm along the clearance paths. 
However, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to the gap is at least 10 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.
Allowable Subject Matter
Claims 3, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676